The opinion of the court was delivered by
Van Syckel, J.
On the 7th of June, 1898, the plaintiff recovered a judgment for $1,234.35 against the board of education of the township of Ridgefield in the county of Bergen.
An execution issued upon said judgment, and such proceedings were taken upon it that, under an act passed in 1900 (Pamph. L., ¶. 280, § 263), it became the duty of the assessor .of the said township to assess and the duty of its collector to collect the money to satisfy said judgment.
A portion only of said judgment has been satisfied, and application is now made to enforce payment of the balance by issuing a mandamus to the assessor and collector. •
The defence set up is that since the rendition of said judgment some portions of the territory of the township of Ridge-field have been severed from it by legislative enactment and added to other municipalities, which it is contended must share in the payment of the judgment in ease of the present township territory.
The legislature has power to divide municipal corporations at pleasure, and to apportion the common property and the common burdens as it may deem reasonable. Neilson v. Newark, 20 Vroom 246; Commissioners v. Albany County, 92 U. S. 307.
In the absence of provision to the contrary, the old corporation owns all the property within its limits, and is liable for the previously contracted debts. Mount Pleasant v. Beckwith, 100 U. S. 514; McCully v. Board of Education, 34 Vroom 18.
The township of Ridgefield is liable for the balance of this judgment, and a mandamus should issue as applied for.